IN THE
                            TENTH COURT OF APPEALS



                                    No. 10-12-00043-CV

                                IN RE MIKEY CARROLL


                                    Original Proceeding


                             MEMORANDUM OPINION


       Relator, Mikey Carroll, filed a declaratory judgment action relating to a probate

matter in the County Court of McLennan County and filed a motion to transfer the

action to a statutory probate court pursuant to Section 4D of the Texas Probate Code

because it was a contested matter. See TEX. PROBATE CODE ANN. § 4D (West Supp. 2011).

Rather than transferring the contested matter to a probate court, or even to have it

assigned to a probate court, the County Court transferred the suit to the McLennan

County Court at Law No. 1.1




1McLennan County has two statutory county courts: the County Court at Law and the County Court at
Law No. 2. TEX. GOV'T CODE ANN. § 25.1571 (West 2004). We refer to the County Court at Law as County
Court at Law No. 1 as the Court, itself, does.
        Relator contends that the McLennan County Court at Law No. 1 does not have

jurisdiction of a contested probate matter and thus any order, including the order to

maintain jurisdiction of the proceeding, is void. The statute which created both of the

County Courts at Law in McLennan County provides for certain criminal jurisdiction in

addition to the jurisdiction provided by Section 25.0003 of the Government Code. TEX.

GOV’T CODE ANN. § 25.1572(a) (West Supp. 2011). Except as to counties that have a

statutory probate court, which McLennan County does not have, Section 25.0003

provides that a statutory county court has, concurrent with the county court, the

probate jurisdiction provided by general law for county courts. Id. § 25.0003(d) (West

Supp. 2011).

        We have previously had the issue before this Court whether, notwithstanding

that the County Court at Law No. 1 has original probate jurisdiction, it does not in fact

“exercise” that jurisdiction because, as a matter of practice, all probate matters are

initially filed in the County Court and contested matters will then be transferred to the

County Courts at Law. See In re Rice, No.10-10-00010-CV, 2010 Tex. App. LEXIS 1339

(Tex. App.—Waco, Feb. 24, 2010, orig. proceeding) (mem. op.). Thus, as the argument

goes, although the County Court at Law No. 1 does have original probate jurisdiction, it

does not “exercise” that jurisdiction. We disagree with the Relator’s argument and hold

that in this context, Probate Code Section 4D is simply not applicable to this proceeding

since none of it, whether effective September 1, 2009 or September 1, 2011, applies if



In re Carroll                                                                      Page 2
there is a statutory county court exercising probate jurisdiction in McLennan County.

See TEX. PROBATE CODE ANN. § 4D (West Supp. 2011) (Added by Acts 2009, 81st Leg., ch.

1351, § 12(b), eff. Sept. 1, 2009, repealed by Acts 2009, 81st Leg., ch. 1351, § 13(b), eff. Jan.

1, 2014, amended by Acts 2011, 82nd Leg., ch. 1338, § 1.01, eff. Sept. 1, 2011;2 repealed by

Acts 2011, 82nd Leg., ch. 1338, § 2.54(b), eff. Jan. 1, 2014). A local practice of filing all

probate matters in the County Court does not mean that the County Court at Law No. 1

is not exercising its original probate jurisdiction. See In re Estate of Alexander, 188 S.W.3d
327, 329-331 (Tex. App.—Waco 2006, no pet.) (holding that a district court did not have

jurisdiction of a contested matter transferred to it from the County Court under a

similar statute to the one that Relator in this proceeding wants to use to transfer this

proceeding to a statutory probate court.).

        Accordingly, we deny Relator’s petition for writ of mandamus.




                                            TOM GRAY
                                            Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed February 15, 2012
[OT06]




2This act added subsection b-1 and amended subsections e and g of Probate Code Section 4D. The
additions and changes apply only to an action filed or other proceeding commenced on or after
September 1, 2011. See Section 1.43(a) of Acts 2011, 82nd Leg., ch. 1338.


In re Carroll                                                                             Page 3